DETAILED ACTION
The communication is in response to the application received 12/30/2019, wherein claims 1-20 are pending and are examined as follow.

Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Priority
Acknowledgment is made of applicant’s claim for foreign priority under 35 U.S.C. 119 (a)-(d). The certified copy has been filed in parent Application No. KR10-2019-0000518, filed on 01/03/2019.

Information Disclosure Statement
The information disclosure statement (IDS) submitted on 12/30/2019, 07/22/2020 and 10/30/2020.  The submission is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

Claim Objections
Claim 7 is objected to because of the following informalities:  
Claim 7 recites “based on learning operation,,” in line 4 of the claim.
  Appropriate correction is required.

Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.
(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claims 1-2, 7-9, 12-14 and 18-19 are rejected under AIA  35 U.S.C. 102(a)(2) as being anticipated by Chou et al. (U.S. 2019/0075301) hereinafter Chou.
Regarding claim 1, Chou discloses a display apparatus (Chou [0053]: electronic device 10) comprising: 
a display (Chou [0048], [0053], [0055], [0060]: electronic device 10 has an electronic display 12 to display decoded image data); and 
a processor (Chou [0053]: electronic device 10 has a processor) configured to: 
decode an encoded video stream, wherein the decoded video stream comprises a first image (Chou [0123]: a video decoding pipeline using machine learning techniques to decode image data), 
decompress the decoded video stream through a neural network, wherein the neural network comprises a plurality of channels and a plurality of layers, the neural network is configured to operate with a parameter set, and the parameter set is based on a learning operation (Chou [0045], [0083]: a machine learning block that implements machine learning techniques, such as convolutional neural network CNN techniques is used for a source image data as also in [0086]; [0046]: the machine learning blocks determine and implement machine learning parameters indicate number of convolution layers, convolution weights corresponding to each layer; [0125], claim 12: the convolutional neural network assist with image compression and decompression; [0048]-[0049], [0076], [0096]: utilize machine learning block, the filter parameters to be applied to decoded image data may be adaptively adjusted in a content dependent manner to improve perceived video quality by reducing likelihood of displaying perceivable visual artifacts (color fringing, ringing, block as in [0135])), and  
perform an image compensation, wherein the image compensation is determined based on the learning operation with respect to the decoded video stream (Chou [0129], [0137]: a filter block in video encoding or decoding pipeline to determine filter parameters expected to improve video quality based on expected characteristics of image, such as texture, gradient, color, sharpness, motion, edge of image as in [0045], identified by the machine learning block, i.e. image compensation based on learning operation; [0014]: utilizing machine learning block, filter parameters to be applied to decoded image data may be adaptively adjusted in a content dependent manner; [0049]: decoded image data maybe filtered before display to improve video quality; [0077], Fig. 6: the filter block implemented in video encoding pipeline can be a pre-processing block or a post-processing block).

Regarding claim 8, Chou discloses an image providing apparatus (Chou [0060]: an electronic device 10 to encode image data) comprising:  
54a processor (Chou [0053]: electronic device 10 has a processor) configured to: 
(Chou [0045], [0083]: a machine learning block that implements machine learning techniques, such as convolutional neural network CNN techniques is used for a source image data as also in [0086]; [0046]: the machine learning blocks determine and implement machine learning parameters indicate number of convolution layers, convolution weights corresponding to each layer; [0125]: the convolutional neural network assist with image compression), and
perform an image compensation, wherein the image compensation is determined based on the learning operation with respect to the input image (Chou [0077], Fig. 6: the filter block implemented in video encoding pipeline can be a pre-processing block or a post-processing block; Chou [0129], [0137]: a filter block in video encoding or decoding pipeline to determine filter parameters expected to improve video quality based on expected characteristics of image identified by the machine learning block, i.e. image compensation based on learning operation, [0049]: decoded image data maybe filtered before display to improve video quality), and 
generate an encoded video stream by encoding the input image (Chou [0037], [0045]: video encoding pipeline for encoding input images and using machine learning technique such as CNN technique to improved video encoding; Fig. 6, [0069]: video encoding pipeline operates on source image data to generate encoded image data 38); and 
data interface circuitry configured to output the encoded video stream (Chou [0056], [0082]: a network interface to connect electronic device 10 with other devices for communication to transmit encoded image data; Fig. 6, [0066], [0068]: video encoding pipeline outputs encoded image data 38; [0057], [0068]: I/O ports to output encoded image data).

Regarding claim 13, Chou discloses a method of controlling a display apparatus, the method comprising: 
decoding an encoded video stream, wherein the decoded video stream includes a first image (Chou [0123]: a video decoding pipeline using machine learning techniques to decode image data); 
decompressing the decoded video stream through a neural network, wherein the neural network comprises a plurality of channels and a plurality of layers, the neural network is configured to operate with a parameter set, and the parameter set is based on a learning operation (Chou [0045], [0083]: a machine learning block that implements machine learning techniques, such as convolutional neural network CNN techniques is used for a source image data as also in [0086]; [0046]: the machine learning blocks determine and implement machine learning parameters indicate number of convolution layers, convolution weights corresponding to each layer; [0125], claim 12: the convolutional neural network assist with image compression and decompression; [0048]-[0049], [0076], [0096]: utilize machine learning block, the filter parameters to be applied to decoded image data may be adaptively adjusted in a content dependent manner to improve perceived video quality by reducing likelihood of displaying perceivable visual artifacts (color fringing, ringing, block as in [0135])); and 
(Chou [0077], Fig. 6: the filter block implemented in video encoding pipeline can be a pre-processing block or a post-processing block; Chou [0129], [0137]: a filter block in video encoding or decoding pipeline to determine filter parameters expected to improve video quality based on expected characteristics of image identified by the machine learning block, i.e. image compensation based on learning operation, [0049]: decoded image data maybe filtered before display to improve video quality).  


Regarding claims 2 and 14, Chou discloses all the limitations of claims 1 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Chou further discloses wherein the image compensation is at least one of preprocessing or postprocessing (Chou [0077], Fig. 6: the filter block implemented in video encoding pipeline can be a pre-processing block or a post-processing block).  


Regarding claims 7 and 12, Chou discloses all the limitations of claims 1 and 8, respectively, and are analyzed as previously discussed with respect to that claim.
Chou further discloses wherein the processor is further configured to: evaluate an output performance of the neural network based on the learning operation,, and perform the image compensation by adjusting a configuration of the neural network based on a result of the evaluation (Chou [0014]-[0015], [0046]: the machine learning block may be trained to adjust its machine learning parameters such that expected video quality determined based on a feature metric matches the actual video quality; [0081]: the machine learning block analyze source image data compared previously processed image data to determine expected characteristic of a corresponding image and adjust the parameters based on the characteristic; [0085]: the machine learning parameters of the neural network may be adjusted by adjusting the number of convolution layers, associated convolution weights and configurations of the layer interconnections; [0086]-[0087]: the neural network determines and output one or more feature metrics indicative of likelihood that specific characteristics or features present in corresponding image; Fig. 9, [0097], [0102]: training a machine learning block by determining initial machine learning parameters, receiving training image data, determining feature metric based on machine learning parameters, i.e. output of machine learning, adjusting the machine learning parameters based on the feature metric).


Regarding claim 18, Chou discloses a method of controlling an image providing apparatus, the method comprising: 
compressing an input image through a neural network, wherein the neural network comprises a plurality of channels and a plurality of layers, the neural network is configured to operate with a plurality of parameters, and the plurality of parameters are based on a learning operation  (Chou [0045], [0083]: a machine learning block that implements machine learning techniques, such as convolutional neural network CNN techniques is used for a source image data as also in [0086]; [0046]: the machine learning blocks determine and implement machine learning parameters indicate number of convolution layers, convolution weights corresponding to each layer; [0125]: the convolutional neural network assist with image compression); 
performing an image compensation, wherein the image compensation is determined based on the learning operation with respect to the input image (Chou [0077], Fig. 6: the filter block implemented in video encoding pipeline can be a pre-processing block or a post-processing block; Chou [0129], [0137]: a filter block in video encoding or decoding pipeline to determine filter parameters expected to improve video quality based on expected characteristics of image identified by the machine learning block, i.e. image compensation based on learning operation, [0049]: decoded image data maybe filtered before display to improve video quality); 
generating an encoded video stream by encoding the input image; and outputting the encoded video stream (Chou [0037], [0045]: video encoding pipeline for encoding input images and using machine learning technique such as CNN technique to improved video encoding; Fig. 6, [0069]: video encoding pipeline operates on source image data to generate encoded image data 38).  

Regarding claims 9 and 19, Chou discloses all the limitations of claims 8 and 18, respectively, and are analyzed as previously discussed with respect to that claim.
Chou further discloses wherein the image compensation is at least one of preprocessing or postprocessing (Chou [0077], Fig. 6: the filter block implemented in video encoding pipeline can be a pre-processing block or a post-processing block).  


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.

Claims 3-5, 10 and 15-16 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2019/0075301) hereinafter Chou, in view of Lee et al. (KR 20160038683 – See translation attached) hereinafter Lee.
Regarding claims 3 and 15, Chou discloses all the limitations of claim 2 and 14, respectively, and are analyzed as previously discussed with respect to that claim.
Chou does not explicitly disclose wherein the processor is further configured to: identify features of the first image, and determine whether to perform the preprocessing or the postprocessing with regard to the first image based on the identified features.  
Lee discloses identify features of the first image, and determine whether to perform the preprocessing or the postprocessing with regard to the first image based on the identified features (Lee [0017], [0023]: determine whether to apply the sharpening filter as the post-processing filter, wherein the sharpness information is less than or equal to a sharpness threshold, and noise information of frames included in the reference section is a noise threshold; [0099]: When the sharpness information, i.e. identified features, of the reference section is less than or equal to the sharpness threshold, the sharpness information determiner 520 may determine the reference section as a section requiring sharpness reinforcement; [0110]: When noise information, i.e. identified features of images, of a reference section exceeds a noise threshold, the noise information determiner 530 may determine the reference section as a section requiring noise removal. Then the denoise filter is used. Hence, determine whether to perform filtering, i.e. preprocessing or postprocessing, based on identified features).
Chou and Lee are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou, and further incorporate having the processor is further configured to identify features of the first image, and determine whether to perform the preprocessing or the postprocessing with regard to the first image based on the identified features, as taught by Lee, to improve image quality (Lee [0037]).


Regarding claims 4 and 16, Chou discloses all the limitations of claims 2 and 14, respectively, and are analyzed as previously discussed with respect to that claim.
Chou does not explicitly disclose wherein the processor is further configured to: obtain, from the decoded video stream, a flag, wherein the flag is configured to indicate whether the preprocessing or the postprocessing is to be performed.  
However, Lee discloses obtain, from the decoded video stream, a flag, wherein the flag is configured to indicate whether the preprocessing or the postprocessing is to be performed (Lee [0063], [0068], [0071]: whether to apply a filter as a preprocessing filter or a postprocessing filter may be included in the filter information in the form of a flag).
Chou and Lee are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou, and further incorporate obtaining, from the decoded video stream, a flag, wherein the flag is configured to indicate whether the preprocessing or the postprocessing is to be performed, as taught by Lee, to notify the system when and which preprocessing or postprocessing is being used (Lee [0041]).


Regarding claim 5, Chou discloses all the limitations of claims 2, and are analyzed as previously discussed with respect to that claim.
Chou further discloses wherein the processor is further configured to determine whether to perform the preprocessing or the postprocessing, based on one among a frame unit, a block unit and a pixel unit of the first image.  
However, Lee discloses determine whether to perform the preprocessing or the postprocessing, based on one among a frame unit, a block unit and a pixel unit of the first image (Lee [0017], [0023]: determine whether to apply the sharpening filter as the post-processing filter, wherein the sharpness information is less than or equal to a sharpness threshold, and noise information of frames included in the reference section is a noise threshold, i.e. based on frame unit; [0099]: When the sharpness information, i.e. identified features, of the reference section is less than or equal to the sharpness threshold, the sharpness information determiner 520 may determine the reference section as a section requiring sharpness reinforcement; [0110]: When noise information, i.e. identified features of images, of a reference section exceeds a noise threshold, the noise information determiner 530 may determine the reference section as a section requiring noise removal. Then the denoise filter is used. Hence, determine whether to perform filtering, i.e. preprocessing or postprocessing, based on identified features).
Chou and Lee are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou, and further incorporate having the processor is further configured to determine whether to perform the preprocessing or the postprocessing, based on one among a frame unit, a block unit and a pixel unit of the first image, as taught by Lee, to improve image quality (Lee [0037]).

Regarding claim 10, Chou discloses all the limitations of claim 8, and are analyzed as previously discussed with respect to that claim.
Chou does not explicitly disclose wherein the encoded video stream comprises a flag indicating whether second preprocessing or second postprocessing is to be performed in a display apparatus configured to decode the encoded video stream.  
However, Lee discloses wherein the encoded video stream comprises a flag indicating whether second preprocessing or second postprocessing is to be performed in a display apparatus configured to decode the encoded video stream (Lee [0063], [0068], [0071]: whether to apply a contrast filter, a sharpness filter or noise filter as a preprocessing filter or a postprocessing filter may be included in the filter information in the form of a flag).
Chou and Lee are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou, and further incorporate having the encoded video stream comprises a flag indicating whether second preprocessing or second postprocessing is to be performed in a display apparatus configured to decode the encoded video stream, as taught by Lee, to notify the system when and which preprocessing or postprocessing is being used (Lee [0041]).

Claims 6 and 17 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2019/0075301) hereinafter Chou, in view of Ki et al. (KR 20180100976 – See translation attached) hereinafter Ki.
Regarding claims 6 and 17, Chou discloses all the limitations of claims 1 and 13, respectively, and are analyzed as previously discussed with respect to that claim.
Chou does not explicitly disclose wherein the image compensation comprises at least one of dejagging, decontouring, or deblurring.  
However, Ki discloses image compensation comprises at least one of dejagging, decontouring, or deblurring (Ki [0032]: image encoding/decoding system having a deep neural network image learning module, a deep neural network-based image pre-processing module, and a deep neural network-based image post-processing module; [0009]-[0011]: encoding pre-processing and/or post-processing that can restore image from blurred image, i.e. image compensation, by using learned results of the deep neural network; [0026]-[0027], [0032], [0034]; [0046], [0053], [0055]: determine blur level of the image using neural network-based learning model; [0070]: the compressed image may be input to a decoding module to perform decoding through an inverse operation of encoding, and the decoded image may be input to a deep neural network-based image post-processing module to reconstruct blurred image using decoded image and restoration parameter and/or blur level; [0030], [0034], [0038]: restore blurred image, hence image compensate for blurring).  
Chou and Ki are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou, and further incorporate having image compensation comprises at least one of dejagging, decontouring, or deblurring, as taught by Ki, to reconstruct image of high quality while improving compression efficiency (Ki [0065]).

Claims 11 and 20 are rejected under AIA  35 U.S.C. 103 as being unpatentable over Chou et al. (U.S. 2019/0075301) hereinafter Chou, in view of Ki et al. (KR 20180100976 – See translation attached) hereinafter Ki, further in view of Gutman et al. (U.S. 2010/0278231) hereinafter Gutman.
Regardings claim 11 and 20, Chou discloses all the limitations of claims 8 and 18, respectively, and are analyzed as previously discussed with respect to that claim.
Chou does not explicitly disclose wherein the image compensation comprises noise making, and the noise making is configured to compensate for at least one of jagging, contouring, or blurring.  
Ki discloses wherein the image compensation comprises compensate for at least one of jagging, contouring, or blurring (Ki [0009]-[0011]: encoding pre-processing and/or post-processing that can restore image from blurred image, i.e. image compensation, by using learned results of the deep neural network; [0026]-[0027], [0032], [0034]; [0046], [0053], [0055]: determine blur level of the image using neural network-based learning model; [0030], [0034], [0038]: restore blurred image, hence image compensate for blurring).  
Chou and Ki are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou, and further incorporate having image compensation comprises at least one of dejagging, decontouring, or deblurring, as taught by Ki, to reconstruct image of high quality while improving compression efficiency (Ki [0065]).

Furthermore, Gutman discloses noise making to compensate for at least one of jagging, contouring, or blurring (Gutman [0017]: post processing for correction of blurring; [0023]-[0024]: adding noise to image areas determined to be blurred area, hence noise making to compensate for blurring).  
Chou and Ki and Gutman are analogous art because they are from the same field of endeavor of image coding.
It would have been obvious to a person of ordinary skill in the art before the effective filing date of the claimed invention to use the system and method, as disclosed by Chou and Ki, and further incorporate having image compensation comprises noise making, and the noise making is configured to compensate for at least one of jagging, contouring, or blurring, as taught by Gutman, to improved image quality (Gutman [0004]).

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to KATHLEEN V NGUYEN whose telephone number is (571)270-0626.  The examiner can normally be reached on M-F 9:00am-6:00pm.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jamie Atala can be reached on 571-272-7384.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished 

/KATHLEEN V NGUYEN/Examiner, Art Unit 2486